Citation Nr: 0906990	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-10 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1964 to July 
1967.  He died in May 1997; the appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the RO.  

The appellant has made references to claims for death pension 
and accrued benefits.  These matters are referred to the RO 
for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Review of the record reveals that the veteran died in May 
1997.  The evidence reveals that the cause of death was 
listed as apoplectic shock with cerebral bleeding due to 
severe hypertension.  It was also noted that there was 
related vascular and organic damage.

There are very few medical records on file.  Reportedly the 
Veteran was seen by a private physician from 1994 to his 
death in 1997.  Reported treatment was for multiple disorders 
including depression as a result of psychotraumatic 
experience (PTSD) during his engagement during the Vietnam 
War and for psychotic states of fear with suicidal 
tendencies.  The doctor's records were not requested.

Appellant has asserted that the Veteran was on a helicopter 
in Vietnam.  His DD Form 214 separation paper notes a 
specialty number as AX 0000.  The related civilian occupation 
is said to be as an electronics technician.  He is show to 
have 2 years and 7 days of foreign and/or sea service.  He 
was in the Navy.  He was awarded only the National Defense 
Service Medal.  Documents on file show that this was awarded 
to anyone with active military service during a period of 
war.  As noted in this case the Veteran's service was during 
the Vietnam Era.

There is some evidence in the file to potentially place the 
Veteran in Vietnam as it is indicated that for part of the 
time he was in Patron Squadron 46 it was in Vietnam.  There 
is a letter from the National Personnel Records Center (NPRC) 
to the effect that there is an indication that the Squad was 
in Vietnam from March 8, to September 1, 1965.  The Veteran 
was part of the Squad for part of that time.  It is unclear 
if the entire Unit was in Vietnam at that time.  Moreover, 
his foreign or sea service is not otherwise explained.  
Appellant contends that as a result of being a helicopter 
crewman in Vietnam the Veteran developed PTSD.  Then, it is 
asserted that the PTSD caused or aggravated the hypertension 
which lead to his death at a relatively young age.  There is 
no apparent way to respond to this contention based on the 
evidence on file.  The Veteran's complete personnel file 
should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should, with the 
appellant's assistance as needed obtain 
copies of treatment records from the 
private doctor on file (as well as any 
records of other treatment that he had).  
Appellant will have to obtain the records 
or make arrangements, including signing 
release forms so that the VA may obtain 
those records.  If treatment records are 
unavailable or other wise can not be 
obtained, documentation as to the 
attempts to obtain the records should be 
included in the claims folder.  As 
appropriate action to translate the 
records should be undertaken as 
indicated.

2.  The AMC/RO should contact the NPRC 
and/or the Navy, or other appropriate 
organization, to obtain the Veteran's 
service personnel records.  Additionally, 
steps should be undertaken to identify 
what the service specialty number AX 0000 
signifies.  It should also be determined 
where his entire foreign and or sea 
service was conducted.  Development to 
ascertain specifically if he was in 
Vietnam, for how long, and with what duty 
assignment should be specifically 
undertaken by appropriate means.

Thereafter, the matter should be readjudicated.  To the 
extent benefits sought are not granted, the appellant should 
be provided with a supplemental statement of the case and 
afforded an opportunity to respond thereto.  Thereafter, the 
matter should be returned to the Board for further appellate 
consideration if in order.  The Board intimates no opinion as 
to the outcome of the decision in this matter by the action 
taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




